Per Curiam: : This was an action of debt, brought in the circuit court of Cook county by appellee, against appellant, for personal property taxes for the years 1900 and 1901. The cause was tried before a jury on the 28th day of March, 1904, and a verdict and judgment were rendered for appellee in the sum of $1957.69 debt and the same amount in damages. A motion for new trial was made and disposed of on the 16th day of April, 1904, the new trial being denied and judgment entered. The record then shows: “Thereupon the defendant, having entered its exceptions herein, prays an appeal from the judgment of this court to the Appellate Court in and for the First District of the State of Illinois, which is allowed upon filing herein its appeal bond in the penal sum of $2500, to be approved by the court within twenty days from this date, and thirty days’ time from this date is hereby allowed the defendant in which to file a bill of exceptions herein.” The bond is in the sum of $2500, and is approved, but is for an appeal to this court. There is no order of the circuit court allowing an appeal to this court, and this appeal must therefore be dismissed. Appeal dismissed.